Case 1:19-cv-00995-RDA-JFA Document 15 Filed 08/16/19 Page 1 of 1 PageID# 72




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


CHRISTI J. HILKER,

                       Plaintiff,
                                                             Case No. l:19-cv-995-RDA-JFA
         vs.



CAPITAL ONE FINANCIAL CORPORATION,
et al.

                       Defendants.



                                    n ORDER STAVING PROCEEDINGS


         This Court has considered the Defendants' Motion to Stay or, in the Alternative, for an

Extension of Time to Respond to the Complaint. The Motion is GRANTED. All proceedings

and deadlines in this case are stayed until the Judicial Panel on Multidistrict Litigation resolves

the Motions for Consolidation and Transfer Under 28 U.S.C. § 1407 filed in In re Capital One

Consumer Data Breach Litigation, MDLNo.2915 (J.P.M.L. July 31, 2019).

         SO ORDERED,this  \\%l(p    day of August, 2019.




                                                           Rossie D.Alston,Jg
                                                           United States District Judge
